Judgment, Supreme Court, New York County (Michael Stallman, J.), entered March 30, 2000, which denied petitioner’s application to annul respondents’ determination denying petitioner’s application for an accident disability retirement pension, and dismissed the petition, unanimously affirmed, without costs.
*114The application to annul the determination, which was reached in consequence of a tie vote by respondent Board of Trustees, was properly denied since it cannot be determined as a matter of law that petitioner’s disability was the natural and proximate result of a service-related accident (see, Matter of Canfora v Board of Trustees, 60 NY2d 347, 352). Concur— Tom, J. P., Andrias, Rubin, Buckley and Friedman, JJ.